Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a non-final action in response to application filed on 04/05/2019. Claims 31-50 are pending. 
Information Disclosure Statement
The IDS filed 04/05/2019 has been considered.
Claim Objection

Claim 41 is objected because “a delivery vehicle” appears to be a typographical error of “the delivery vehicle”. Examiner notes that Fig. 2 involves only a single delivery vehicle 230.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in claim 50 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, specification describes a large standard deviation (SD) in the following context:
“For instance, when selecting a group of shipments for a particular route segment, the method may include intentionally limiting the quantity of shipments destined for delivery addresses with large standard deviations of for their respective delivery time distributions. By not aggregating too many shipments with large standard deviations for delivery times together, the method may mitigate the risk that an agent will not be able to deliver all the shipments of a route segment on time.” (emphasis added)
Therefore, as shown above, specification merely states certain SD is large and should be limited without providing an objective standard. In fact, the standard to decide whether an SD is large or small appears to be subjective to the user making the rules to select shipments. Such standard wouldn’t be sufficient to ascertain the required degree. Applicant may look at claims 34-35’s sentence structure and claim setup for potential amendment to overcome this drafting oversight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-35, 37-41, 43-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 7251612) in view of Hurley (US 20110112761), further in view of Borders (WO 0068856).
As per claim 31, Parker discloses a computer-implemented method, comprising: 
generating a delivery plan for a region including multiple delivery locations (see at least Parker, Fig. 4-5, item 402 and 502, 7:45-58, each time slot of a route in the RTS is associated with geographical data. The geographical data represents a way to group 
an expected vehicle travel route of a vehicle conveying shipments within the region (See at least 7:45-58, each time slot of a route in the RTS is associated with geographical data. The geographical data represents a way to group orders such that they can be efficiently delivered by a particular delivery vehicle at a particular time); and 


selecting, based at least in part on historical delivery time information obtained from 



Parker does not explicitly disclose the following
at least one robotic agent delivery route, that is a final segment of a larger delivery route within the region, to be traversed by a robotic agent that is to deliver a specific group of shipments acquired from the vehicle at a shipment acquisition location coinciding with the expected vehicle travel route;
selection of shipment is based on information from a robotic agent on the robotic agent delivery route 
transmitting one or more instructions, associated with the generated delivery plan and the selected group of shipments, to the robotic agent via network communication over one or more networks.

Parker, however, strongly suggest an agent delivery route to make the final delivery after agent park the delivery vehicle as time slots are assigned to the schedule, suggesting that the delivery doesn’t complete simply because the delivery vehicle has arrived and that the driver will make the delivery after arriving at the location. 
Hurley teaches 
at least one agent delivery route, that is a final segment of a larger delivery route within the region, to be traversed by an agent that is to deliver a specific group of shipments acquired from the vehicle at a shipment acquisition location coinciding with the expected vehicle travel route (see at least Fig. 4-5 where multiple delivery routes between 400 and 410 are displayed along a route. See also 0041-0042, A vehicle parking point 500 may be, for example, a location where a driver of a delivery vehicle 115 can park the delivery vehicle 115 when delivering a parcel to a serviceable address. … for instance, if a driver of a delivery vehicle 115 will have to walk a considerable distance … Examiner notes that the route between 500 and 410 as shown in Fig. 5 is agent delivery route and it coincide with a vehicle travel route between 400 to 500.);
selection of shipment is based on information from an agent on the agent delivery route (see at least 0047, 0049, in one embodiment, the handheld 110 or delivery vehicle computing device is configured to continuously and/or periodically store geo coordinate samples, regardless of whether a trigger event has occurred. … after approximating the parcel drop-off point geo coordinate for the serviceable address, the actual parcel drop-off point geo coordinate can be determined … See also 0062, for example, the average travel speed from the street network connection point 400 to the parcel drop-off point 410. Thus, in various embodiments, this provides precise information as to the distance, travel speeds, and length of time, for example, necessary to complete a delivery vehicle visit to a given serviceable address. Examiner notes that data collected from agent via handheld device 110 is used to calculate precise location/speed/time needed to complete delivery, which would determine the amount of shipment can be included) 
transmitting one or more instructions, associated with the generated delivery plan and the selected group of shipments, to the agent via network communication over one or more networks (see at least Hurley, 0036, the map data of the digital map can be used to provide directions for traveling within a street network 405 to a particular destination).

It would have been obvious for one ordinary skilled in the art at the time of the invention to combine Hurley’s route including agent walk path with Parker’s delivery timeslot planning for the purpose of providing an accurate estimation of time to complete tasks.


Borders teaches using robotic tool such as dollies to load delivery vans (see at least page 16, section 15 and 17, Totes loaded with products for consumers are placed on dollies … the dollies are four wheeled carts … The dollies can be transferred directly from the distribution centers to trucks without lifting the totes. … each van can carry four dollies.)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Borders’ practice of placing deliverables on dollies inside vans with Parker/Hurley’s delivery van with a driver to arrived at the claimed invention of having a robotic agent route as a final delivery route for the purpose of allowing the driver to make faster delivery at each stop.

As per claim 32, Parker further discloses the computer-implemented method of claim 31, wherein: 
said selecting the specific group of shipments for delivery is based at least in part on a time constraint for delivering the group of shipments to respective delivery locations along said segment of the agent delivery route (See at least Fig. 5, 7:45-58, Parker discloses the constraint of “delivery time slot” based on expected time of the subsequent delivery time slot. The delivery service provider of Parker would acquire another shipments from the vehicle in the next time slot and therefore is expected to complete delivery of current slot prior to next slot).

As per claim 33, Parker further discloses the computer-implemented method of claim 31, wherein: 
said selecting the specific group of shipments for delivery is based at least in part on Examiner notes that data collected from agent via handheld device 110 is used to calculate precise location/speed/time needed to complete delivery, which would determine the amount of shipment can be included).

Parker does not explicitly disclose the shipment is selected based on a robotic agent rendezvous location at the vehicle. 
Hurley, however, teaches the expected time for each delivery is based on a location between parked vehicle where packages are unloaded and a final delivery point (see at least Fig. 5, where vehicle is parked at 500 and agent makes delivery at 410s).


Parker/Hurley, however, does not teach the parked location is a place where a robotic agent rendezvous with the vehicle. 
Borders teaches using robotic tool at parking location of vehicle to unload (see at least page 16, section 15 and 17, Totes loaded with products for consumers are placed on dollies … the dollies are four wheeled carts … The dollies can be transferred directly from the distribution centers to trucks without lifting the totes. … each van can carry four dollies.)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Borders’ practice of using dollies at parking location with Parker/Hurley’s delivery van with a driver to arrived at the claimed invention of having a robotic agent rendezvous point at the parked location for the purpose of allowing the driver to make faster delivery at each stop.

As per claim 34, Parker further discloses the computer-implemented method of claim 31, wherein said selecting the specific group of shipments for delivery comprises: 
selecting the specific group of shipments associated with delivery destinations for shipments having shorter historical delivery times than delivery destinations of other shipments (see at least Parker, Fig. 5, 7:45-58, 12:30-35, 1:35-40, As noted above, delivery routes comprises timeslots where vehicle/driver will deliver additional items from one timeslots  to another. Therefore, a route that can be edited for reduction as noted in 12:30-35 would have a shorter historical delivery times than original set of orders and as noted in 1:35-40, historical performance is used by administrator to make changes).

As per claim 35, Parker further discloses the computer-implemented method of claim 31, wherein: 
the specific group of shipments originate from a merchant (see at least Parker, 7:29-43, order received from customers make up the schedules), and
said selecting the specific group of shipments for delivery comprises: 
selecting the specific group of shipments based on delivery destinations for shipments of that group having shorter historical delivery times than delivery destinations of other shipments sent by the merchant (see at least Parker, Fig. 5, 7:45-58, 12:30-35, 1:35-40, As noted above, delivery routes comprises timeslots where vehicle/driver will deliver additional items from one timeslots to another. Therefore, a route that can be edited for reduction as noted in 12:30-35 would have a shorter historical delivery times than original set of orders and as noted in 1:35-40, historical performance is used by administrator to make changes and application can be limited to a single merchant like a pizza/flower shop where all orders are from the same merchant).

Claims 37-40 contain limitations substantially similar to claims 31, 33-35 and are rejected under similar rationale set forth above.

As per claim 41, Parker further discloses the system of claim 37, 
wherein to select the specific group of shipments, the delivery plan generator is to select the specific group of shipments based at least in part on a time constraint for delivering the group of shipments to respective delivery locations along said segment of the Parker discloses the constraint of “delivery time slot” based on expected time of the subsequent delivery time slot. The delivery service provider of Parker would acquire another shipments from the vehicle in the next time slot at another location and therefore is expected to complete delivery of current slot prior to next slot).

Parker does not explicitly disclose agent’s route is a route using robotic agent. 
Borders teaches using robotic tool at parking location of vehicle to unload (see at least page 16, section 15 and 17, Totes loaded with products for consumers are placed on dollies … the dollies are four wheeled carts … The dollies can be transferred directly from the distribution centers to trucks without lifting the totes. … each van can carry four dollies.)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Borders’ practice of using dollies at parking location with Parker/Hurley’s delivery van with a driver to arrived at the claimed invention of having a robotic agent route from the parked location for the purpose of allowing the driver to make faster delivery at each stop.

As per claim 43, Parker discloses the system of claim 37, but does not explicitly disclose further comprising: a plurality of robotic agents, each to deliver respective groups of shipments acquired from vehicles at shipment acquisition locations to respective groups of delivery locations
Parker, however, discloses having different stops in a route and strongly suggest that agent makes delivery (see citation provided for claim 31).  
Parker, therefore, simply does not disclose having a plurality of robotic tools (agents) at each stop and that the shipments can be acquired from multiple vehicles. 
Border, however teaches that each delivery van can include multiple dollies, each can have groups of shipments. These groups of shipments can also be transferred from other delivery vehicles (see at least page 16, section 16-17, each truck can carry thirty-two dollies … a van is used to transport products from the stations to the consumers. … each van can carry four dollies. Examiner notes that dollies that contains totes can be acquired from trucks at station and loaded to van because each van can have 4 dollies).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Borders’ practice of using dollies at parking location with Parker/Hurley’s delivery van with a driver to arrived at the claimed invention of having a robotic agent route from the parked location for the purpose of allowing the driver to make faster delivery at each stop.

Claims 44-47 contain limitations substantially similar to claims 31, 33-35 and are rejected under similar rationale set forth above.
As per claim 48, Parker further discloses the one or more non-transitory computer-readable storage media of claim 44, wherein to perform said selecting the specific group of shipments, the instructions, when executed on or across one or more processors, perform: 
selecting the specific group of shipments that historically do not take as long to deliver relative to other shipments in order to maximize a quantity of shipments to be delivered on the robotic agent delivery route (see at least Parker, Fig. 5, 7:45-58, 12:30-35, 1:35-40, As noted above, delivery routes comprises timeslots where vehicle/driver will deliver additional items from one timeslots to another. Therefore, a route that can be edited for reduction as noted in 12:30-35 would have a shorter historical delivery times than original set of orders and as noted in 1:35-40, historical performance is used by administrator to make changes. Therefore, orders for a reduced route would have shorter delivery time relative to orders for original route such reduction can provide opportunity to  insert additional stops later as additional stops can also be added).
Claims 36, 42, 49, 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 7251612) in view of Hurley (US 20110112761), further in view of Borders (WO 0068856), further in view of Freed (US 7707092).
As per claim 36, Parker discloses the computer-implemented method of claim 31, but does not explicitly disclose wherein said selecting the specific group of shipments for delivery comprises: 
selecting shipments associated with delivery destinations that have different standard deviations in order to minimize a risk that the robotic agent will not be able to deliver all the shipments selected for the robotic agent delivery route on time.

Examiner notes that the portfolio’s return is analogous to the performance of delivery and the risk/fluctuation of Freed’s portfolio would be analogous to the claimed failure to make on-time delivery).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to apply Freed’s practice of selecting a mix of assets having different standard deviations in order to minimize risk of undesirable performance with Parker’s delivery future planning for the purpose of lowering risk of undesirable performance (Freed: 3:60-4:5).


Claim 42, 49 contain limitations substantially similar to claim 36 and are rejected under similar rationale. 

As per claim 50, Parker discloses the one or more non-transitory computer-readable storage media of claim 44, but does not explicitly disclose wherein to perform said selecting the specific group of shipments based on historical delivery time information for previous deliveries to the delivery locations along the delivery route, the instructions, when executed on or across one or more processors, perform: 
intentionally limiting the selection of shipments destined for delivery addresses associated with delivery time distributions having large standard deviations.
Freed, which is related to balancing expected performance using standard deviation to represent risk, teaches making selections of assets to form a portfolio having different standard deviations in order to minimize a risk (see at least Freed, 3:60-4:5, Thus, it is preferred to include some higher growth, higher risk securities in the portfolio, but to combine them in a smart way, so that some of their fluctuations tend to cancel each other out. … bet to find a combined standard deviation … that’s low, relative to the standard deviations of the individual securities. Examiner notes that because combination of securities is performed in a smart way and that it requires a mix of low and high risk (i.e. low/high SD), the amount of high-risk security would be, at a minimal, limited to less than 100% because otherwise it wouldn’t be a mix of securities. As noted above, the portfolio’s return is analogous to the performance of delivery and the risk/fluctuation of Freed’s portfolio would be analogous to the claimed failure to make on-time delivery).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to apply Freed’s practice of selecting a mix of assets having different standard deviations in order to minimize risk of undesirable performance with Parker’s delivery future planning for the purpose of lowering risk of undesirable performance (Freed: 3:60-4:5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-35, 37-41, 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 17, 19, 21, 26, 28 of U.S. Patent No. 10255577 (hereinafter ‘577). Although the claims at issue are not identical, they are not patentably distinct from each other.
The following table is provided to summarize the equivalency:

This app Claim 31
‘577 Claim 1
Missing Feature/Note
A computer-implemented method, comprising:
A computer-implemented method, comprising:
None
generating a delivery plan for a region including multiple delivery locations, wherein the delivery plan comprises:
generating a final segment delivery plan for a region including multiple delivery locations, wherein the final segment delivery plan comprises:
None other than word choice.
an expected vehicle travel route of a vehicle conveying shipments within the region; and
an expected vehicle travel route of a vehicle conveying shipments within the region; and
None
at least one robotic agent delivery route, that is a final segment of a larger delivery route within the region, to be traversed by a robotic agent 


selecting, based at least in part on historical delivery time information obtained from a robotic agent for one or more points of delivery along the robotic agent delivery route, the specific group of shipments for delivery on the final segment of said robotic agent delivery route; and
selecting the specific group of shipments for delivery on a segment of said agent delivery route, wherein said selecting is based on:
…
historical delivery time information for previous deliveries to the delivery locations along said segment of the agent delivery route;
None

transmitting one or more instructions associated with the generated final segment delivery plan to the robotic agent via network communication over one or more networks, wherein the one or more instructions direct the robotic agent to traverse the at least a portion of the specified agent delivery route …
None other than word choice
This app Claim 32
‘577 Claim 1
Missing Feature/Note
The computer-implemented method of claim 31, wherein:
said selecting the specific group of shipments for delivery is based at least in part on a time constraint for delivering the group of shipments to respective delivery locations along said 

a time constraint for delivering the group of shipments to respective delivery locations along said 

This app Claim 33
‘577 Claim 1
Missing Feature/Note
The computer-implemented method of claim 31, wherein:
said selecting the specific group of shipments for delivery is based at least in part on a robotic agent rendezvous time or location at the vehicle and the one or more delivery times at one or more points of delivery along the agent delivery route obtained from a robotic agent.
calculate, based on a robotic agent rendezvous time at the vehicle and one or more delivery times at one or more points of delivery along the agent delivery route obtained from the robotic agent, delivery time information associated with the agent delivery route;
None
This app Claim 34
‘577 Claim 3
Missing Feature/Note
The computer-implemented method of claim 31,
wherein said selecting the specific group of shipments for delivery comprises:
selecting the specific group of shipments associated with 


This app Claim 35
‘577 Claim 3
Missing Feature/Note
The computer-implemented method of claim 31, wherein:
the specific group of shipments originate from a merchant, and
said selecting the specific group of shipments for delivery comprises: selecting the specific group of shipments based on delivery destinations for shipments of that group having shorter historical delivery times than delivery destinations of other 

None


Similar relationship between current application’s claim 37-41, 44-47 and ‘577’s claims 17, 19, 26, 28.

Additional claims are provided below:
This app Claim 43
‘577 Claim 21
Missing Feature/Note
A system, comprising: The system of claim 37, further comprising:
a plurality of robotic agents, each to deliver respective groups of shipments acquired from vehicles at shipment acquisition locations to respective groups of delivery locations.
21. The system of claim 17, wherein said vehicle comprises multiple different groups of shipments to be delivered by agents on respective agent delivery routes; …
Claim 43 requires a plurality of vehicles. However, MPEP 2144.04 teaches that duplication of parts are obvious variation.
This app Claim 48
‘577 Claim 28
Missing Feature/Note
The one or more non-transitory computer-readable storage media of claim 44, wherein to perform said 
selecting the specific group of shipments that historically do not take as long to deliver relative to other shipments in order to maximize a quantity of shipments to be delivered on the robotic agent delivery route.




Therefore, as shown above, claims 31-35, 37-41, 43-48 are unpatentable over claims 1, 3, 17, 19, 21, 26, 28 of ‘577 because each and every limitation are disclosed in corresponding claims in ‘577.


Claims 36, 42, 49, 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 26 of ‘577 in view of Freed (US 7707092)
The difference between claims 36, 42, 49, 50 and corresponding claims 1, 17, 26 of ‘577 are the entire contents of these dependent claims. However as cited above in the 103 rejection section, Freed teaches these limitations. It would still have been obvious for one ordinary skilled 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Using ‘577’s independent claims as illustration, the following major difference exist between claims in ‘577 and present invention:
wherein said agent delivery route is distinct from the expected travel route of the vehicle
wherein the robotic agent is to traverse at least a portion of the specified agent delivery route while the vehicle traverses at least a portion of the specified expected vehicle travel route
select a subsequent group of shipments for delivery on said segment of said agent delivery route based on: 
a time constraint for delivering the subsequent group of shipment to respective delivery locations along said segment of the said agent delivery route
 Best prior art Parker, as cited above in 103 rejection, strongly suggest delivery is made by the driver of the vehicle. Parker, however, does not disclose a separate robotic agent delivery route where the robotic agent travels more than one rendezvous point to meet with a delivery vehicle and deliver multiple shipments.
Hurley, as cited above, while teaches a separate route for driver to traverse after vehicle has stopped, similarly does not teach that this driver’s route is separate from vehicle’s travel 
Ciccaglione (US 20080277391) teaches a mobile crate that can be self-driving off a trailer and place the content at a designated delivery spot (0028). The potential combination with Parker/Hurley would still fail to teach meeting delivery vehicle at another rendezvous spot to perform subsequent delivery along the same robotic agent delivery route. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628